BY THE COURT:
Epitomized Opinion
Dispatch Co. sued R. R. for negligence in transporting bananas which were shipped under a written contract. Dispatch Co. relied upon the public schedule of trains as a guarantee of delivery within the time prescribed in the schedule. Judgment was rendered for defendant in Franklin Common Pleas. In affirming the judgment the Court of Appeals held:
1. There was evidence tending to prove that bananas were improperly loaded under excessive and high temperature and that there was negligence on the part of Dispatch Co.’s agent which contributed to the injury to the bananas.
2. Taking the written contract of shipment as a whole the public schedule of the trains was not a guarantee of itself of delivery within the time prescribed in the schedule.